DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 02/08/2021.
        Claims 1 and 9 have been amended.
 
        Claims 2-8 and 10-20 have been remained.
        Claims 1-20 are currently pending in the application.
                                                 Specification Objection
2.   The specification has been amended on 02/08/2021 and the specification objection filed on 11/16/2020 has been withdrawn.
                           Examiner’s Statement of Reasons for Allowance
3.     Claims 1-20 are allowed.
4.     The following is an examiner’s statement of reasons or allowance
         None of the prior art teaches a vertical memory device comprising a channel extending through the gate electrode structure in the vertical direction to contact the impurity region of the substrate, the channel including a first portion and a second portion sequentially stacked, the first portion having a slanted sidewall with respect to the upper surface of the substrate, a width of an upper surface of the first portion being greater than a width of lower surface thereof, and a width of an upper surface of the second portion being less than the width of the upper surface of the first portion, in combinations with the other structures as cited in the independent claim 1.
          Claims 2-11 are directly or indirectly depend on the independent claim 1.

         Claims 12-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 11/16/2020. 
                                                           Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892